1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     DARRAL ELLIS,                                         Case No. 2:19-cv-00320-JAD-GWF
10                                         Plaintiff,               ORDER
             v.
11
      CLARK COUNTY DETENTION CENTER,
12    et al.,

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

18   (“NDOC”), has filed an application to proceed in forma pauperis and a few pages that he

19   has termed “Malpractice complaint additional pages.” (ECF No. 1, 1-1). In a letter to the

20   Court, Plaintiff states that he filed a complaint in 2018, that he sent a letter to the Court

21   asking for his case number, and that he is filing an application to proceed in forma

22   pauperis and wants the Court to add his case number to the application. (ECF No. 1-2).

23          It is a plaintiff’s responsibility to maintain his case number and place it on all filings

24   with the Court. Furthermore, the Court has no record of a case filed by Darral Ellis in

25   2018. The only prior case by Mr. Ellis that the Court has found in its database is a case

26   filed in 2017 and dismissed without prejudice in 2018. (Dkt No. 2:17-cv-01843-JCM-

27   GWF at ECF No. 15.)

28
                                                        1
1
            The Court therefore has opened a new case number with the application to
2
     proceed in forma pauperis that Plaintiff filed on February 21, 2019. Pursuant to Federal
3
     Rule of Civil Procedure 3, “[a] civil action is commenced by filing a complaint with the
4
     court.” Fed. R. Civ. P. 3. The document that Plaintiff filed with that application (ECF No.
5
     1-1) is not a complete complaint. Therefore, the Court grants Plaintiff thirty (30) days from
6
     the date of this order to submit a complete complaint to this Court. Plaintiff should use
7
     the Court approved form to file the complaint. The Court will defer a decision on the
8
     application to proceed in forma pauperis until Plaintiff submits a complaint for this case.
9
     II.    CONCLUSION
10
            For the foregoing reasons, IT IS ORDERED that a decision on the application to
11
     proceed in forma pauperis (ECF No. 1) is deferred.
12
            IT IS FURTHER ORDERED that Plaintiff shall submit a complete complaint to this
13
     Court within thirty (30) days from the date of this order and shall use the case number
14
     assigned to him for this case. Plaintiff is reminded that, should he move, he must comply
15
     with the requirements concerning notification to the Courts and parties of his new
16
     address.
17
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
18
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
19
     Clerk of the Court shall also send Plaintiff a courtesy copy of the docket in case number
20
     2:17-cv-01843-JCM-GWF. Plaintiff may not file any documents in case number 2:17-cv-
21
     01843-JCM-GWF.
22
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
23
     dismissal of this action may result.
24

25
            DATED THIS 1st day of March 2019.
26
27
                                               UNITED STATES MAGISTRATE JUDGE
28
                                                  2
